EXHIBIT 10.31
*Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment which has been filed separately with the SEC.

SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is entered into this 9th day of
November, 2012 (“Effective Date”) by and between Cumberland Pharmaceuticals
Inc., a Tennessee corporation having its principal place of business at 2525
West End Ave., Suite 950, Nashville, Tennessee 37023 (“Cumberland”), Paddock
Laboratories, LLC, a Delaware limited liability company having its principal
place of business at 3940 Quebec Avenue N, Minneapolis, Minnesota 55427
(“Paddock”) and Perrigo Company, a Michigan corporation having its principal
place of business at 515 Eastern Avenue, Allergan, Michigan 49010 (“Perrigo”).
Each of Cumberland, Paddock and Perrigo may be referred to herein individually
as a “Party” and collectively as the “Parties”, and each of Perrigo and Paddock
may be referred to herein as a “Defendant” and together as the “Defendants”.


RECITALS


WHEREAS, Cumberland sells an N-acetylcysteine product in an amount of 6gm/30ml
(200mg/ml) and in an intravenous injectable dosage form, free of EDTA (edetate
disodium), pursuant to supplemental New Drug Application 21-539 (the “Acetadote®
EDTA-Free NDA”) under the trademark Acetadote® (or any replacement trademark)
(the “Acetadote® EDTA-Free Product”), and Cumberland previously sold an
N-acetylcysteine product in an amount of 6gm/30ml (200mg/ml) and in an
intravenous injectable dosage form containing EDTA under the trademark
Acetadote® (the “Acetadote® EDTA Product”), which Acetadote® EDTA Product
Cumberland has withdrawn from the market due to safety concerns and which
Cumberland has delisted from the U.S. Food and Drug Administration’s Orange
Book;
WHEREAS, Cumberland owns the following U.S. Patent relating to the Acetadote®
products: 8,148,356 (the “’356 Patent”);


WHEREAS, Paddock filed with the FDA (as defined below) ANDA (as defined below)
[***] (the “Paddock ANDA”) requesting approval from the FDA to market a generic
product containing N-acetylcysteine as its active ingredient in an amount of
6gm/30ml (200mg/ml) and in an intravenous injectable dosage form and [***] (the
“Paddock Generic Product”);


WHEREAS, Perrigo, the parent company of Paddock, filed with the FDA ANDA [***]
(the “Perrigo ANDA”) requesting approval from the FDA to market a generic
product containing N-acetylcysteine as its active ingredient in an amount of
6gm/30ml (200mg/ml) and in an intravenous injectable dosage form [***] (the
“Perrigo Generic Product”);


WHEREAS, Cumberland filed Civil Action No. 12-CV-00619 (LPS) in the United
States District Court for the District of Delaware (the “Delaware Court”), in
which Cumberland alleges that Defendants, by filing of the Paddock ANDA,
infringed the ’356 Patent as specified therein (the “First Action”);










--------------------------------------------------------------------------------



WHEREAS, Cumberland filed Civil Action No. 12-CV-06327 in the United States
District Court for the Northern District of Illinois Eastern Division (the
“Illinois Court”), in which Cumberland alleges that Perrigo, by filing of the
Perrigo ANDA, infringed the ’356 Patent as specified therein (the “Second
Action”, and with the First Action, the “Actions”); and


WHEREAS, each Party desires to resolve, compromise and settle the Actions on the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and the covenants
exchanged herein and other good and valuable consideration, the sufficiency and
receipt of all of which are hereby acknowledged, Defendants and Cumberland
intending to be legally bound hereby agree as follows:


I.DEFINITIONS
“’356 Patent” has the meaning set forth in the Recitals.
“Acetadote® EDTA-Free NDA” has the meaning set forth in the Recitals.
“Acetadote® EDTA-Free Product” has the meaning set forth in the Recitals.
“Acetadote® EDTA Product” has the meaning set forth in the Recitals.
“Actions” has the meaning set forth in the Recitals.
“Affiliate(s)” shall mean, with respect to any entity, any corporation,
association, company, organization or other entity which directly or indirectly
controls, is controlled by or under common control with Paddock, Perrigo or
Cumberland, as the case may be. For purposes of this definition, “control” means
the ability, directly or indirectly, through ownership of securities, by
agreement, or by any other method, to direct more than fifty (50%) of the
outstanding equity votes of any entity, whether or not represented by
securities, or to otherwise control the management decisions of any entity.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“ANDA” shall mean Abbreviated New Drug Application as defined in 21 CFR § 355(j)
et seq., as amended from time to time
“Commercially Reasonable Efforts” shall mean that degree of effort, expertise
and resources which a person of ordinary skill, ability and experience in the
matters addressed herein would typically utilize and otherwise apply with
respect to fulfilling the obligations assumed hereunder.
“Cumberland” has the meaning set forth in the introductory paragraph hereof.
“Defendant” and “Defendants” have the meaning set forth in the introductory
paragraph hereof.

- 2 -



--------------------------------------------------------------------------------



“Defendants’ Releasees” has the meaning set forth in Section 4.1.
“Delaware Court” has the meaning set forth in the Recitals.
“Dismissal Effective Date” has the meaning set forth in Section 2.1.
“Effective Date” has the meaning set forth in the introductory paragraph hereof.
“FDA” shall mean the Food and Drug Administration of the United States of
America.
“Illinois Court” has the meaning set forth in the Recitals.
“Law” shall mean any local, state or federal rule, regulation, statute or law.
“License and Supply Agreement” has the meaning set forth in Section 2.1.
“Licensed Patents” shall mean the ‘356 Patent, and all continuations,
divisionals and extensions thereof, and all reexaminations and reissues
thereof..
“Losses” has the meaning set forth in Section 4.1.
“NDA” means a New Drug Application (as more fully described in 21 C.F.R. 314.50
et seq. or its successor regulation) and all amendments and supplements thereto
submitted to the FDA.
“Other Acetadote® Patent Litigations” has the meaning set forth in Section 6.3.
“Paddock” has the meaning set forth in the introductory paragraph hereof.
“Paddock ANDA” has the meaning set forth in the Recitals.
“Paddock Generic Product” has the meaning set forth in the Recitals.
“Parties” shall have the meaning set forth in the introductory paragraph hereof.
“Perrigo” has the meaning set forth in the introductory paragraph hereof.
“Perrigo ANDA” has the meaning set forth in the Recitals.
“Perrigo Generic Product” has the meaning set forth in the Recitals.
“Plaintiff’s Releasees” has the meaning set forth in Section 4.1.
“Stipulations of Dismissal” has the meaning set forth in Section 2.1.
“Term” has the meaning set forth in Section 8.1.

- 3 -



--------------------------------------------------------------------------------



“Territory” shall mean the United States of America, its territories,
commonwealths and possessions.
“Third Party” shall mean any person, entity or other organization (other than
the Parties and their respective Affiliates).
Any other capitalized terms used but not defined in this Article I shall have
the meanings assigned to such terms in the body of this Agreement.
II.    DISMISSAL OF LITIGATION
2.1.    On the Effective Date, the Parties shall execute and deliver to each
other the License and Supply Agreement attached as Exhibit 2 hereto (the
“License and Supply Agreement”). Within three (3) business days of the Effective
Date, the respective Parties will execute and file with the Delaware Court and
Illinois Court, all necessary papers, including the Stipulations of Dismissal
attached as Exhibit 1, required to dismiss without prejudice all claims and
counterclaims, motions, and petitions asserted in the Actions (the “Stipulations
of Dismissal”). The date upon which the Actions are dismissed against all
Parties pursuant to the Stipulations of Dismissal shall be referred to herein as
the “Dismissal Effective Date”. If for any reason the courts in the Actions do
not approve the Stipulations of Dismissal and enter them as orders of the
courts, the Parties agree to confer promptly in good faith in an effort to
modify the Stipulations of Dismissal and this Agreement or take such other
action as is required to overcome the objections of the courts.
2.2.    Nothing herein or in the License and Supply Agreement shall be deemed to
be Cumberland’s consent to or approval of any ANDA in the United States or any
similar application or filing in any foreign jurisdiction by Defendants or any
of their Affiliates, or to permit Defendants or any of their Affiliates the
right to reference or cross-reference any New Drug Application, regulatory
filing or other proprietary materials or information.
III.    WITHDRAWAL OF ANDA; PATENT MATTERS
3.1.    Paddock acknowledges, agrees and admits, on behalf of itself and its
Affiliates, that (a) the Paddock Generic Products infringe the ‘356 Patent, (b)
the ‘356 Patent is valid and (c) the ‘356 Patent is enforceable. Perrigo
acknowledges, agrees and admits, on behalf of itself and its Affiliates, that
(i) the Perrigo Generic Products infringe the ‘356 Patent, (ii) the ‘356 Patent
is valid and (iii) the ‘356 Patent is enforceable.
3.2.    No later than three (3) business days after the Effective Date, Paddock
shall take all steps necessary to withdraw and cancel the Paddock ANDA filed
with the FDA. During the term of the License and Supply Agreement, Paddock
agrees that neither it nor any of its Affiliates shall refile the Paddock ANDA
with the FDA or file any ANDA that references the Acetadote® EDTA Product or
Acetadote® EDTA-Free Product, provided that the foregoing shall not preclude
Perrigo from seeking the approval of or maintaining the Perrigo ANDA with the
FDA.

- 4 -



--------------------------------------------------------------------------------



3.3.    From and after the Effective Date and continuing for the terms of this
Agreement and the License and Supply Agreement (whichever is longer), each
Defendant agrees, on behalf of itself and its Affiliates and its and their
respective successors and assigns, not to challenge the validity,
enforceability, ownership or patentability of any of the Licensed Patents, or
the infringement of any of the Licensed Patents by the manufacture, use and sale
of the Perrigo Generic Product and the Paddock Generic Product, including by
suing, directly or indirectly, Cumberland or any of its Affiliates in any action
in any forum seeking an order or decision that any of the Licensed Patents is
invalid or unenforceable, is not exclusively owned by Cumberland and/or its
Affiliates, or that the manufacture, use or sale of the Perrigo Generic Product
or Paddock Generic Product does not infringe any of the Licensed Patents.
Further, each Defendant agrees, on behalf of itself and its Affiliates and its
and their respective successors and assigns, not to seek reexamination of any of
the Licensed Patents in any court or administrative agency having jurisdiction
to consider the issue. Further, Defendants will not, and will cause their
Affiliates to not, directly or indirectly participate in, support or assist any
such challenges by any person.
3.4.    From and after the Effective Date and continuing for the terms of this
Agreement and the License and Supply Agreement (whichever is longer), neither of
the Defendants nor any of their respective Affiliates, nor any of their
respective officers, or employees, will assist, encourage, or provide any
information or support to, any entity attacking the validity or enforceability
or defending against the alleged infringement of any of the Licensed Patents,
except as compelled by Law. Neither of the Defendants nor any of their
respective Affiliates, nor any of their respective officers, or employees, will
encourage any expert witnesses who are under their control to assist, encourage,
or provide any information or support to any entity attacking the validity or
enforceability or defending against the alleged infringement of the any of the
Licensed Patents or consent to any of the foregoing, except as compelled by Law.
3.5.    In return for the rights, releases, and other consideration set forth in
this Agreement and the License and Supply Agreement, except as permitted under
the License and Supply Agreement, the Defendants agree that neither the
Defendants nor any of their Affiliates will market, offer for sale, sell or
distribute any Perrigo ANDA Product or Paddock ANDA Product or any other generic
N-acetylcysteine product that references a product covered by any Cumberland NDA
as the reference listed drug, or encourage, assist or participate in the profits
from the marketing, offer for sale, for sale or distribution of a generic
N-acetylcysteine that references a product covered by any Cumberland NDA as the
reference listed drug, other than pursuant to the License and Supply Agreement.
3.6.    Notwithstanding this Article III, nothing herein shall prevent Perrigo
from maintaining the paragraph IV certification under Section
505(j)(2)(A)(vii)(IV) of the FFDCA (21 U.S.C. § 355(j)(2)(A)(vii)(IV)) that is
contained in the Perrigo ANDA.
IV.    RELEASE OF CLAIMS    
4.1.    Effective on the Dismissal Effective Date, Defendants, their Affiliates
and each of their respective predecessors, successors, assigns, officers,
directors, managers, employees and trustees (collectively, the “Defendants’
Releasees”) fully, finally and forever release, relinquish,

- 5 -



--------------------------------------------------------------------------------



acquit and discharge Cumberland, its Affiliates and each of their respective
predecessors, successors, assigns, officers, directors, managers, employees and
trustees (collectively, the “Plaintiff’s Releasees”) of and from, and covenant
not to sue, not to assign to any other entity or person a right to sue and not
to authorize any other entity or person to sue any Plaintiff’s Releasee for any
and all claims, counterclaims, actions, causes of action, suits, defenses,
judgments, debts, offsets, accounts, torts, damages, demands and liabilities
whatsoever, including costs, expenses, and attorneys’ fees (collectively,
“Losses”) of every name and nature, both at law and in equity, for acts,
transactions, facts, matters or omissions whether known or unknown, foreseen or
unforeseen, accrued as of the Dismissal Date, relating to (i) any and all
claims, liabilities, defenses or counterclaims in the Actions with respect to
any cause of action asserted therein arising out of or relating to the Perrigo
ANDA or the Paddock ANDA or their filing or the Perrigo Generic Product or
Paddock Generic Product; (ii) any and all claims, liabilities, defenses or
counterclaims relating to the issues in the Actions and arising out of or
relating to the Perrigo ANDA or the Paddock ANDA or their filing or the Perrigo
Generic Product or Paddock Generic Product that could have been asserted in the
Actions; (iii) any claim or liability that has arisen between Cumberland and
Defendants relating to the issues in the Actions and arising out of or relating
to the Perrigo ANDA or the Paddock ANDA or their filing or the Perrigo Generic
Product or Paddock Generic Product, including but not limited to any antitrust
or unfair competition claims relating to the ‘356 Patent or the Actions; and
(iv) any damages or other remedies flowing from (i)–(iii) above. Notwithstanding
this release, nothing herein shall preclude Defendants’ Releasees from asserting
Losses arising from any activities occurring after the Dismissal Effective Date,
including breach of this Agreement or the License and Supply Agreement, and all
such claims are reserved.
4.2.    Effective on the Dismissal Effective Date, Cumberland and each of the
other Plaintiff’s Releasees fully, finally and forever release, relinquish,
acquit and discharge Defendants and each of the other Defendants’ Releasees of
and from, and covenant not to sue, not to assign to any other entity or person a
right to sue and not to authorize any other entity or person to sue any
Defendants’ Releasees for any and all Losses of every name and nature, both at
law and in equity, for acts, transactions, facts, matters or omissions whether
known or unknown, foreseen or unforeseen, accrued as of the Dismissal Date,
relating to (i) any and all claims, liabilities, defenses or counterclaims in
the Actions with respect to any cause of action asserted therein arising out of
or relating to the Perrigo ANDA or the Paddock ANDA or their filing or the
Perrigo Generic Product or Paddock Generic Product; (ii) any and all claims,
liabilities, defenses or counterclaims relating to the issues in the Actions and
arising out of or relating to the Perrigo ANDA or the Paddock ANDA or their
filing or the Perrigo Generic Product or Paddock Generic Product that could have
been asserted in the Actions; (iii) any claim or liability that has arisen
between Cumberland and Defendants relating to the issues in the Actions and
arising out of or relating to the Perrigo ANDA or the Paddock ANDA or their
filing or the Perrigo Generic Product or Paddock Generic Product; and (iv) any
damages or other remedies flowing from (i)–(iii) above. Notwithstanding this
release, nothing herein shall preclude Plaintiff’s Releasees from asserting
Losses arising from any activities occurring after the Dismissal Effective Date,
including breach of this Agreement or the License and Supply Agreement, and all
such claims are reserved.

- 6 -



--------------------------------------------------------------------------------



4.3.    Each Party hereby expressly waives any and all provisions, rights and
benefits conferred by §1542 of the California Civil Code, or by any law of the
United States or principle of common law that is similar, comparable or
equivalent to §1542 of the California Civil Code, with respect to the matters
released in Sections 4.1 and 4.2. Each Party represents, warrants and covenants
that it has not heretofore assigned or transferred, and will not assign or
otherwise transfer, to any person or entity any matters released by such Party
in Sections 4.1 and 4.2, as the case may be, and such Party agrees to indemnify
and hold harmless the other Parties from and against all such released matters
arising from any such alleged or actual assignment or transfer.
4.4.    Nothing in this Agreement shall preclude by release, contract, claim or
issue preclusion or otherwise, Cumberland from raising any infringement
assertion or Defendants from raising a non-infringement defense of any of the
Licensed Patents or their foreign equivalents in connection with any product
that was not the subject of the Actions.
4.5.    Nothing in this Agreement releases or shall be deemed to release any
Party from any violation of any provision of this Agreement or the License and
Supply Agreement, and each Party is entitled to enforce the obligations
hereunder and thereunder.
V.    REGULATORY MATTERS
5.1.    Within ten (10) business days following the execution of this Agreement,
the Parties shall submit this Agreement and the License and Supply Agreement to
the Federal Trade Commission of the United States (“FTC”) and the Department of
Justice of the United States (“DOJ” and, together with FTC, the “Agencies”) for
review pursuant to Section 1112 of the Medicare Prescription Drug Improvement
and Modernization Act of 2003. The Parties shall promptly in good faith
coordinate the foregoing filings and respond promptly in good faith to any
requests for additional information made by either of such Agencies. Each Party
reserves the right to communicate with the FTC and/or DOJ regarding such filings
as it believes appropriate. Each Party will keep the other Parties informed of
such responses and communications and shall not disclose any confidential
information of the other Parties without such other Party’s consent, which will
not be unreasonably withheld or delayed. In the event that the FTC or DOJ
threatens to institute a judicial or administrative proceeding raising material
objections against any Party related to this Agreement or the License and Supply
Agreement, or any subpart thereof, the Parties shall use Commercially Reasonable
efforts to modify this Agreement and/or the License and Supply Agreement to
address the objections raised by the FTC or DOJ while maintaining the material
terms of the transaction.
5.2.    If at any time this Agreement is rendered null and void with respect to
the Territory, or any portion thereof by the actions of a Third Party or
government entity, or if the Parties cannot fulfill their respective obligations
with respect to this Agreement, it is the intent of the Parties that no Party
will be in any way prejudiced with respect to its claims, causes of action,
defenses and counterclaims in the Actions, and no consent judgment, order or
dismissal entered by a Party pursuant to this Agreement in the Territory or
portion thereof, as applicable, will be deemed an admission on the part of such
Party, and the Parties would be free to assert any and all claims and defenses
with respect to the reinstated portion of the Actions in any future litigation.
In particular, if this Agreement is terminated for any reason: (a) Cumberland
will have the right

- 7 -



--------------------------------------------------------------------------------



to recommence or refile the First Action before the Delaware Court and the
Second Action before the Illinois Court; (b) each Party consents, with respect
to any such refiled Action or declaratory judgment action, to (i) the
jurisdiction of the Delaware Court with respect to the subject matter of the
First Action and the jurisdiction of the Illinois Court with respect to the
subject matter of the Second Action, and irrevocably and unconditionally waives
any objection to the laying of venue in such courts or that the Actions or
declaratory judgment action have been brought in an inconvenient forum, (ii)
waive any statute of limitations defenses in connection with such recommenced or
refiled Actions or declaratory judgment action, (iii) the License and Supply
Agreement will immediately terminate; (iv) Perrigo and Paddock will have the
right to defend themselves on any basis, including challenging the infringement,
validity and enforceability of the Licensed Patents; and (v) the Agreement will
not be available as evidence in any proceeding. Termination of this Agreement
shall not release any Party from liability (in an action at law or otherwise)
for any obligations, liabilities or damages incurred prior to such termination
and arising out of a breach of any of its representations, warranties, covenants
or agreements set forth in this Agreement. In addition, Article VI shall survive
any termination of this Agreement.
VI.    CONFIDENTIALITY
6.1.    The Parties hereby agree that, except to enforce this Agreement or
unless otherwise agreed to by the Parties in writing or required by law,
including as required by a court, government or other regulatory agency, that
the Parties, their Affiliates and their respective employees, officers,
directors and other representatives shall not publish or otherwise disclose the
contents of this Agreement and/or any exhibits attached hereto. The Parties may
state publicly that the Actions have been settled on terms that are
confidential, but no public announcement concerning the terms or subject matter
of this Agreement shall be made, either directly or indirectly, by any Party,
except as set forth in Section 6.2.
6.2.    If either Party determines that a release of information concerning this
Agreement is required by applicable Law, legal process (including without
limitation any subpoena or discovery ordered by any court of competent
jurisdiction) or by stock exchange rules, it shall notify the other in writing
at least ten (10) days (or such shorter period where legally required) before
the time of the proposed release; it being understood and agreed that each such
Party that proposes to make any such release of information shall use its
Commercially Reasonable Efforts to ensure that any such release shall not
include more information regarding the existence or terms of this Agreement than
is required by Law, legal process or by stock exchange rule and shall seek the
highest level of confidentiality then available for such information proposed to
be released. Such notice shall include the exact text of the proposed release
and the time and manner of the release. At the other Party’s request, and before
the release, the Party desiring to release further information shall consult
with the other Party on the necessity for the disclosure and the text of the
proposed further disclosure. Perrigo and Cumberland recognize that in addition
to the other exceptions set forth herein, disclosure of this Agreement to IRS
and other tax authorities may be required, and Perrigo and Cumberland each
waives the requirements of this subsection with respect to disclosure to such
entities.

- 8 -



--------------------------------------------------------------------------------



6.3.    Defendants acknowledge that Cumberland is currently engaged in
ANDA-related patent litigations with Third Parties concerning infringement of
the ‘356 Patent on the basis of marketing and selling of generic versions of
Cumberland’s Acetadote® product in the United States, and may become engaged in
future patent litigations concerning infringement of the ‘356 Patent on the
basis of marketing and selling of generic versions of Cumberland’s Acetadote®
product in the United States (collectively, “Other Acetadote® Patent
Litigations”). Defendants recognize that parties to the Other Acetadote® Patent
Litigations may request a copy of this Agreement and the License and Supply
Agreement in connection with discovery and that Cumberland may be compelled to
provide such copies. Defendants further acknowledge that Cumberland may be
required to provide a copy of this Agreement and the License and Supply
Agreement under the terms of other settlement agreements. In either instance,
Cumberland agrees to use Commercially Reasonable Efforts to notify Defendants at
least two (2) weeks in advance of any proposed production of the terms of this
Agreement to parties in any such litigation. Cumberland may disclose such terms
to a third party litigant with whom Cumberland is engaged in an Other Acetadote®
Patent Litigations to the extent reasonably necessary to settle, or to comply
with settlement of, any such Other Acetadote® Patent Litigations, subject to any
such third party litigant agreeing to keep any terms so disclosed confidential.
Defendants hereby consent to Cumberland’s disclosure of the terms of this
Agreement and the License and Supply Agreement to any such third party litigant
subject to appropriate confidentiality limitations no less stringent than those
set forth herein.
VII.    REPRESENTATIONS AND WARRANTIES
7.1.    Mutual Representations and Warranties. Cumberland represents and
warrants to Defendants, as of the date of this Agreement, and each of the
Defendants represents and warrants to Cumberland, as of the date of this
Agreement, that:
7.1.1.    Such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;
7.1.2.    Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement;
7.1.3.    This Agreement has been duly executed by such Party and constitutes a
valid and legally binding obligation of such Party, enforceable in accordance
with its terms;
7.1.4.    The execution, delivery and performance of this Agreement by such
Party does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it;
7.1.5.    Such Party has been advised by its counsel of its rights and
obligations under this Agreement and enters into this Agreement freely,
voluntarily, and without duress; and

- 9 -



--------------------------------------------------------------------------------



7.1.6.    Such Party is not relying on any promises, inducements, or
representations other than those provided herein.
7.2.    Cumberland Representations and Warranties. Cumberland represents and
warrants to Defendants that, as of the date of this Agreement, Cumberland is the
owner of the ‘356 Patent.
7.3.    No Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTIONS
7.1 AND 7.2 OF THIS AGREEMENT, NO PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED.
VIII.    MISCELLANEOUS
8.1.    Waiver. A waiver by any Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of any Party.
8.2.    No Admission of Liability. Except as provided in Article III, nothing in
this Agreement shall be construed as or deemed to be an admission by the Parties
hereto, or any of them, of any unlawful, improper, or actionable conduct or
omission by any of them, and each Party hereto expressly denies liability of any
kind whatsoever.
8.3.    Choice of Law and Remedies. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Delaware without regard
to conflicts of law principles. The Delaware Court (and any appropriate
appellate court) shall have exclusive jurisdiction in all matters arising under
this Agreement, and the Parties hereto expressly consent and submit to the
personal and subject matter jurisdiction of such courts. This Agreement does not
limit or restrict the remedies available to any Party for the breach by another
Party, and the Parties expressly reserve any and all remedies available to them,
at law or in equity, for breach of this Agreement, including claims for patent
infringement.
8.4.    Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and assigns. This Agreement and the
rights granted herein may not be assigned or transferred (whether by contract,
operation of law or otherwise) by Perrigo or Paddock without the prior written
consent of Cumberland, provided that each of Perrigo and Paddock may assign or
transfer its rights and obligations hereunder to any Affiliate or to a successor
or assignee of all or substantially all of its relevant prescription
pharmaceutical business or assets, without Cumberland’s prior consent, but only
if such Affiliate, successor or assignee is not at such time involved in a
litigation or other legal proceeding with Cumberland. Cumberland may assign or
transfer its rights and obligations hereunder to any Affiliate or to a successor
or assignee of all or substantially all of its relevant prescription
pharmaceutical business or assets, without Perrigo’s or Paddock’s prior consent.

- 10 -



--------------------------------------------------------------------------------



8.5.    Costs. Each Party shall each bear its own costs and legal fees
associated with the Actions and the negotiation and preparation of, and
completion of tasks contemplated under, this Agreement and the License and
Supply Agreement.
8.6.    Severability. If any of the terms or provisions of this Agreement are in
or come into conflict with any applicable Law within the Territory then such
term or provision shall be deemed inoperative to the extent it may conflict
therewith and shall be deemed to be modified to conform with such Law unless
such modification would render the affected provision inconsistent with or
contrary to the intent of the Parties. However, in the event the terms and
conditions of this Agreement are materially altered as a result of this
subsection, the Parties shall in good faith attempt to renegotiate said terms
and conditions to resolve any disputes related thereto.
8.7.    Integration. This Agreement, the Stipulations of Dismissal and the
License and Supply Agreement shall constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both oral and written, among the Parties with
respect to such subject matter.
8.8.    Territory. The Parties acknowledge and agree that this Agreement and the
License and Supply Agreement, and the fact that the Parties have entered into
this Agreement and the License and Supply Agreement and consummated the
transactions contemplated hereby, shall not have any effect outside the United
States and its territories and possessions. The Parties hereby agree that
neither this Agreement nor the License and Supply Agreement nor those facts may
be proffered, or be referred to in any testimonial or other evidence, by any
Party or any of their Affiliates at any trial, action or other proceeding
regarding any foreign equivalents of the Perrigo Generic Product, Paddock
Generic Product or foreign counterparts of the ‘356 Patent or any other Licensed
Patent. Nothing herein shall be construed as an admission or waiver as to any
factual or legal matter by any Party or their Affiliates with respect to any
jurisdiction outside of the United States.
8.9.    Amendments. No amendment, modification or supplement of any provisions
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.
8.10.    Descriptive Headings. The captions and descriptive headings of this
Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.
8.11.    Third Party Benefit. Except as otherwise expressly set forth herein,
none of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Party.
8.12.    Notice. Any notices or reports required or permitted under this
Agreement shall be in writing and shall be deemed to have been given for all
purposes if mailed by first class certified or registered mail or transmitted
electronically be facsimile with mailed confirmation copy to the following
address of each Party:

- 11 -



--------------------------------------------------------------------------------



For Perrigo:
Perrigo Company
 
515 Eastern Avenue
 
Allegan, MI 49010
 
Attn: General Counsel



For Paddock:
Paddock Laboratories, LLC
 
c/o Perrigo Company
 
515 Eastern Avenue
 
Allegan, MI 49010
 
Attn: General Counsel



For Cumberland:
Cumberland Pharmaceuticals Inc.
 
2525 West End Ave., Suite 950,
 
Nashville, Tennessee 37023
 
Attn: Chief Executive Officer



or to such other addresses as shall have been subsequently furnished by written
notice to the other Parties.                                                
8.13.    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, any rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.
8.14.    Counterparts. This Agreement may be executed in any number of signature
page counterparts transmitted via facsimile, any one of which need not contain
the signature of more than one Party but all such counterparts taken together
shall constitute one and the same Agreement.
8.15.    Interpretation.
8.15.1.    The singular form of any noun or pronoun shall include the plural
when the context in which such a word is used is such that it is apparent the
singular is intended to include the plural or vice versa. Neutral pronouns and
any variations thereof shall be deemed to include the feminine and masculine and
all terms used in the singular shall be deemed to include the plural, and vice
versa, as the context may require. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The word “any” shall mean “any and all” unless otherwise clearly
indicated by context. “$” as used in this Agreement means the lawful currency of
the United States of America. Where a Party’s consent is required hereunder,
except as otherwise specified herein, such Party’s consent may be granted

- 12 -



--------------------------------------------------------------------------------



or withheld in such Party’s sole discretion. Derivative forms of any capitalized
term defined herein shall have meanings correlative to the meaning specified
herein.
8.15.2.    Unless the context requires otherwise: (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any laws herein shall be construed as
referring to such laws as from time to time enacted, repealed or amended, (iii)
any reference herein to any Person shall be construed to include the Person’s
successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and (v)
all references herein to Articles, Sections, Appendices or Exhibits, unless
otherwise specifically provided, shall be construed to refer to Articles,
Sections, Appendices or Exhibits of this Agreement.


SIGNATURES FOLLOW ON NEXT PAGE

- 13 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate by their duly authorized representatives in the places provided below.


Perrigo Company
 
Cumberland Pharmaceuticals Inc.
By
/s/ Andrew Solomon
 
By
/s/ A.J. Kazimi
Title
Assistant Secretary
 
Title
Chief Executive Officer
Date
November 10, 2012
 
Date
November 12, 2012



Paddock Laboratories, LLC
By
/s/ Andrew Solomon
Title
Assistant Secretary
Date
November 10, 2012

            

- 14 -



--------------------------------------------------------------------------------







EXHIBIT 1: STIPULATIONS OF DISMISSAL
        

- 15 -



--------------------------------------------------------------------------------



UNITED STATES DISTRICT COURT
DISTRICT OF DELAWARE
CUMBERLAND PHARMACEUTICALS INC.
)
 
 
)
 
Plaintiff,
)
No. 12-CV-00619 
 
)
 
v.
)
 
 
)
 
PERRIGO COMPANY
)
Hon. [____]
PADDOCK LABORATORIES, LLC        )
 
 
Defendants
)
 
 
)
 
 
)
 





JOINT STIPULATION OF DISMISSAL




Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Cumberland
Pharmaceuticals Inc. and Defendants Perrigo Company and Paddock Laboratories,
LLC hereby stipulate and agree that the above action, including all claims,
counterclaims, and affirmative defenses, is hereby dismissed without prejudice,
and without costs, disbursements or attorneys’ fees to any party.



- 16 -



--------------------------------------------------------------------------------



Dated:             


[_________]






                  


[________]


Attorneys for Plaintiff Cumberland Pharmaceuticals Inc.






Dated:             


[________]






                  


[________]


Attorneys for Defendants Perrigo Company and Paddock Laboratories, LLC











SO ORDERED this ____ day of __________________, 2012.


                            
United States District Judge

- 17 -



--------------------------------------------------------------------------------







IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
CUMBERLAND PHARMACEUTICALS INC.
)
 
 
)
 
Plaintiff,
)
No. 12-CV-06327 
 
)
 
v.
)
 
 
)
 
PERRIGO COMPANY
)
Hon. [____]


)
 
Defendants
)
 
 
)
 
 
)
 





JOINT STIPULATION OF DISMISSAL




Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Cumberland
Pharmaceuticals Inc. and Defendant Perrigo Company hereby stipulate and agree
that the above action, including all claims, counterclaims, and affirmative
defenses, is hereby dismissed without prejudice, and without costs,
disbursements or attorneys’ fees to any party.



- 18 -



--------------------------------------------------------------------------------



Dated:             


[_________]






                  


[________]


Attorneys for Plaintiff Cumberland Pharmaceuticals Inc.






Dated:             


[________]






                  


[________]


Attorneys for Defendant Perrigo Company











SO ORDERED this ____ day of __________________, 2012.


                            
United States District Judge















- 19 -



--------------------------------------------------------------------------------






EXHIBIT 2: LICENSE AND SUPPLY AGREEMENT




(To come)








